DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 7, 9, 14, have been amended.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1,9, the combination of limitations involving map at least a portion of PTRS information for the first base station to a first set of the M mutually exclusive sets of the frequency resources; map a zero-power PTRS to remaining M-1 mutually exclusive sets of the frequency resources or leaving the remaining M-1 mutually exclusive sets of the frequency resources empty, wherein PTRS information for the M-1 second base stations is mapped to the remaining M-1 mutually exclusive sets of the frequency resources, wherein the remaining M-1 mutually exclusive sets are M-1 mutually exclusive sets other than the first set among the M mutually exclusive sets; and transmit a signal comprising the PTRS information according to the frequency resource mapping, wherein the signal comprising the PTRS information is transmitted using a wide beam with a lower power than PDCCH symbols transmitted using a wide beam, and wherein subcarriers of PDSCH symbols that do not belong to any of the M mutually exclusive sets of frequency resources are transmitted to a particular mobile device using a narrow beam among other claim limitations, are non-obvious over the prior art.
 The closet prior art of record Fong et al.(US 8923203) teaches map at least a portion of PTRS information for the first base station to a first set of the M mutually exclusive sets of the frequency resources; map a zero-power PTRS to remaining M-1 mutually exclusive sets of the frequency resources or leaving the remaining M-1 mutually exclusive sets of the frequency resources empty, wherein PTRS information for the M-1 second base stations is mapped to the remaining M-1 mutually exclusive sets of the frequency resources, wherein the remaining M-1 mutually exclusive sets are M-1 mutually exclusive sets other than the first set among the M mutually exclusive sets; and transmit a signal comprising the PTRS information according to the frequency resource mapping.
 Fong does not teach wherein the signal comprising the PTRS information is transmitted using a wide beam with a lower power than PDCCH symbols transmitted using a wide beam, and wherein subcarriers of PDSCH symbols that do not belong to any of the M mutually exclusive sets of frequency resources are transmitted to a particular mobile device using a narrow beam and therefore the claims are allowable over the prior art.

Regarding claim 7, 14 the combination of limitations involving de-map at least a portion of PTRS information for the first base station from a first set of the M mutually exclusive sets of the frequency resources, wherein PTRS information for the M-1 second base stations is mapped to remaining M-1 mutually exclusive sets of the frequency resources, wherein the remaining M-1 mutually exclusive sets are M-1 mutually exclusive sets other than the first set among the M mutually exclusive sets; and de-map at least a portion of PTRS information for the M-1 second base stations from the remaining M-1 sets of the frequency resources, wherein the signal comprising the PTRS information is received using a wide beam with a lower power than PDCCH symbols received using a wide beam, and wherein subcarriers of PDSCH symbols that do not belong to any of the M mutually exclusive sets of frequency resources are received using a narrow beam among other claim limitations, are non-obvious over the prior art.
 The closet prior art of record Fong et al.(US 8923203) teaches de-map at least a portion of PTRS information for the first base station from a first set of the M mutually exclusive sets of the frequency resources, wherein PTRS information for the M-1 second base stations is mapped to remaining M-1 mutually exclusive sets of the frequency resources, wherein the remaining M-1 mutually exclusive sets are M-1 mutually exclusive sets other than the first set among the M mutually exclusive sets; and de-map at least a portion of PTRS information for the M-1 second base stations from the remaining M-1 sets of the frequency resources.
 Fong does not teach wherein the signal comprising the PTRS information is transmitted using a wide beam with a lower power than PDCCH symbols transmitted using a wide beam, and wherein subcarriers of PDSCH symbols that do not belong to any of the M mutually exclusive sets of frequency resources are transmitted to a particular mobile device using a narrow beam and therefore the claims are allowable over the prior art.
Claims 2-6 are allowed because of the dependency to claim 1.
Claim 8 is allowed because of the dependency to claim 7.
Claims 10-13 are allowed because of the dependency to claim 9.
Claim 15 is allowed because of the dependency to claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to void processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH TRAN-DANH FOLLANSBEE whose telephone number is (571)272-3071. The examiner can normally be reached 10am -6 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.F./Examiner, Art Unit 2411   

/JAMAAL HENSON/Primary Examiner, Art Unit 2411